Citation Nr: 1746137	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot disability, to include secondary to service connected knee disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to April 1976.  He also served in the reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the claim in November 2013 and January 2015 for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right foot disability.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A right foot disability, diagnosed primarily as hallux rigidus and osteoarthritis, was first manifested many years after active service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  The preponderance of the evidence is against a finding that the Veteran's right foot disability is proximately due to or has been aggravated by a disorder for which service connection has already been established.  


CONCLUSION OF LAW

A right foot disability is not the result of disease or injury incurred in or aggravated by service, arthritis of the right foot may not be presumed to have been so incurred, and a right foot disorder is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In March 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for a right foot disability.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Veteran does not contend and the evidence does not show that his right foot disability was incurred or aggravated inservice, and he does not argue that right foot arthritis was compensably disabling within the first year following his separation from active duty.  Therefore, service connection is not warranted on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the Veteran contends that a right foot disorder is proximately due to his service-connected knee disabilities which cause him to walk with an altered gait and to place greater stress on his right foot.  Therefore, he maintains that service connection is warranted on a secondary basis.  

As a physician's assistant the Veteran is not only competent to report his right foot symptoms, he is competent to offer an opinion as to the etiology of that disability.  The Board finds, however, that the preponderance of the more probative evidence of record is against his claim; and therefore, the appeal will be denied.  

Secondary service connection will be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  Id.  

VA treatment records show that the Veteran's right great toe reportedly began to hurt in approximately April 2007 and that it was ultimately diagnosed as hallux rigidus and osteoarthritis.  The appellant does not recall any specific injury to his right foot, but he suspected that it was due to mechanical compensation for his service-connected residuals of a left meniscal tear.  That injury had occurred on active duty, and the appellant was noted to occasionally walk with a limp, such as in April 2003 and May 2010.  

Notably, the preponderance of the Veteran's VA treatment records dated since April 2004, as well as VA examination reports from April 2011, April 2014, and November 2015 show that the claimant's gait was normal or steady without evidence of abnormal weight-bearing.  Moreover, the two most recent VA examiners, including a specialist in sports medicine, concur that it is less likely than not that the hallux rigidus and osteoarthritis are the result of, or that either demonstrated an increase in the underlying pathology as a result of the Veteran's service-connected left knee disability.  Rather, they attribute those disorders to the physical stresses of his very active lifestyle, including jogging, softball, golf, and working on his car.  Taken together, such findings provide probative evidence against the claim.  Accordingly, service connection for a right foot disability is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 




ORDER

Entitlement to service connection for a right foot disability is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


